Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17,19, 20, and 22-26 are allowable. The restriction/election requirement between inventions I and II, species I and II, and subspecies I-III , as set forth in the Office action mailed on 5/29/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Specifically, the restriction/election requirement of 5/29/2019 between inventions I and II, species I and II, and subspecies I-III is withdrawn. The restriction/election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  In view of the withdrawal of the restriction/election requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction/election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Chisholm on 2/9/2021.

The application has been amended as follows: 

Claim 17, line 36:	Delete “the epaulette when the epaulette”
			Insert –  one of the first and second epaulette plates when the one of the first and second epaulette plates –

Claim 19, line 1:	Delete “The system”
			Insert –  The shoulder-pad system –

Claim 19, line 2:	Delete “each epaulette”
			Insert – each of the first and second epaulette plates --

Claim 20, line 1:	Delete “The system”
			Insert –  The shoulder-pad system –


Claim 22, line 1:	Delete “The system”
			Insert –  The shoulder-pad system –



Claim 23, line 36:	Delete “the epaulette when the epaulette”
			Insert – one of the first and second epaulette plates when the one of the first and second epaulette plates –

Claim 24, line 1:	Delete “The system”
			Insert –  The shoulder-pad system –
Claim 25, line 1:	Delete “The system”
			Insert –  The shoulder-pad system –

Claim 25, line 2:	Delete “each epaulette”
			Insert – each of the first and second epaulette plates –

Claim 26, line 1:	Delete “The system”
			Insert –  The shoulder-pad system –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to teach, in combination with the other claim limitations, the one or more first garment anchors includes a first lateral slot and a second lateral slot, and wherein the one or more second garment anchors includes a first posterior lateral panel and a second posterior lateral panel, the first posterior lateral panel extending from the posterior textile panel and being slidably threaded through the first lateral slot and the second posterior panel lateral panel extending from the posterior textile panel and being slidably threaded through the second lateral slot per claim 17 and the posterior textile panel extends from the first shoulder portion to the one or more second garment anchors of the upper-body garment per claim 23. The closest prior art found is Mitchell (U.S. Patent No. 4320537) however Mitchell fails to teach these features and no prior art was found to suitably combine with Mitchell to teach these features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732     

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732